Title: Abigail Adams to James Lovell, 1 March 1778
From: Adams, Abigail
To: Lovell, James


     
      Dear Sir
      Braintree March 1 1778
     
     I am greatly allarmed and distressd at the intelligence from Bordeaux, with regard to Dr. Franklin, which if true must be attended with very serious consequences. I had just acquired fortitude sufficent to withstand the dangers of the Sea and open and avowed Enemies, but was not prepaird for the assassinateing knife of a Ravellick.—Is there no method that congress can take to chain these infernal Emissarys, and render the persons of their Commissioners safe? Indeed Sir I wanted not this additional terror to heighten my anxiety.
     I want words to express my indignation at this black and infamous deed. Such a barbarous act of cruelty and injustice must fill every mind with horrour and can be eaqueld only by the “Macedonian Madman and the Sweede.” Must a Man so Respectable as the Dr., known and revered throughout Europe both as a Philosopher and a Statesman, whose only crime is that of defending the rights and privileges of his Country, be meanly assassinated for fulfilling the first of duties. O Britain can the Lusture of former deeds, or the Splendor of high atchivements blot out such baseness or cover such cruelty. May all Nations detest thee and the indelible Stains of this Haughty Tyrants Reign decend upon his posterity even to the third and fourth Generation.
     I should be very much obliged to you Sir if you would let me know by the first opportunity what foundation you have for this report, tis said that it comes confirmd in a Letter from you. You cannot wonder at my concern when what I hold dearest on Earth is embarked in the same hazardous enterprize.
     
     Your Letters of the 8 and 10th of Febry. have just arrived. Those which accompanied them I deliverd to General Warren to be forwarded by the first opportunity.
     Tell Mr. Gerry that if my heart was more at Ease I would rally him upon his Defence of Batchelors. I am sure he can shine in a good cause, but I will not affront his abilities so much as to take this as a Specimen of them.
     When ever any perticulars arrive with regard to this black affair I must beg of you to acquaint me with them. They cannot add too, but may possibly Mitigate the anxiety of your Friend & Humble Servant,
     
      Portia
     
    